Exhibit 10.10

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

THIS INDEPENDENT CONTRACTOR SERVICES AGREEMENT (this “Agreement”) effective as
of April 28, 2020 (the “Effective Date”), is entered into between Adicet Bio,
Inc., a Delaware corporation (“Adicet”), and Anil Singhal (“Contractor”). The
parties hereby agree as follows:

1.    Engagement for Services. Subject to and contingent upon Contractor
providing services as an employee of Adicet through the Resignation Date and the
Closing occurring (each as defined in that certain letter agreement, dated on or
about the date hereof, by and between Contractor and Adicet, as amended,
modified or restated from time to time (the “Transition Agreement”)), Adicet
hereby engages Contractor to perform the services (the “Services”) described on
Exhibit A on the terms and conditions of this Agreement from and after the
Resignation Date (the “Start Date”). Contractor hereby accepts such engagement,
and shall perform the Services and otherwise act in strict accordance with the
terms and conditions of this Agreement. Contractor shall comply with all
applicable Adicet policies and procedures in the performance of the Services.
Contractor shall perform the Services in accordance with all applicable laws,
regulations and the highest professional industry standards. Except as otherwise
provided herein, Adicet shall not control the manner or means by which
Contractor performs the Services.

2.    Place of Work. Contractor is generally free to perform Contractor’s
Services at a location of Contractor’s choosing. Contractor understands that the
Services must coordinate with Adicet’s established protocols and security
requirements and may from time to time need to be performed at Adicet’s
premises.

3.    Compensation. Adicet shall pay Contractor the compensation set forth in
Exhibit A in accordance with the payment schedule set forth therein. If provided
for in Exhibit A, Adicet shall reimburse Contractor’s reasonable expenses in
accordance with, and subject to the terms and conditions set forth on, Exhibit
A. Upon termination of this Agreement for any reason, Contractor shall be
(a) paid fees on the basis set forth in Exhibit A and (b) reimbursed only for
expenses that are incurred prior to termination of this Agreement and in
accordance with this Agreement.

4.    Disclosure and Assignment of Work Product.

4.1    Work Product. “Work Product” shall mean all (a) deliverables,
discoveries, inventions, designs, processes, formulae, developments,
improvements, works of authorship, results, information, data, know-how, ideas,
concepts, technology or intellectual property (in each case, whether or not
protectable under patent, copyright or trade secret laws) and (b) patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, trade
names, trade dress, trade secret rights, sui generis database rights and all
other intellectual property rights of any sort throughout the world, in each
case of any of the foregoing in (a) or (b), conceived, created, generated, made,
derived, developed or reduced to practice, whether directly or indirectly or
solely or jointly with others, from, using, or in connection with (i) the
performance of the Services or (ii) any Confidential Information (as defined
below).

4.2    Disclosure and Assignment of Work Product. Contractor shall maintain
adequate and current records of all Work Product, which records shall be and
remain the property of Adicet. Contractor shall promptly disclose and describe
to Adicet all Work Product. Contractor shall, and hereby does, assign to Adicet,
or Adicet’s designee, all of Contractor’s right, title and interest in and to
any and all Work Product, all associated records, and all intellectual property
rights therein and thereto. Contractor retains no rights to use the Work
Product.

4.3    Further Assistance. Contractor shall perform, during and after the term
of this Agreement, all acts that Adicet deems necessary or desirable to permit
and assist Adicet in obtaining,

 

1



--------------------------------------------------------------------------------

perfecting and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Work Product. Such assistance shall include, without
limitation, the maintenance of adequate and current records of any and all Work
Product, the disclosure of all pertinent information and data relating to Work
Product, the execution of all applications, specifications, oaths, and
assignments, and all other instruments and papers that Adicet shall deem
necessary to apply for and to assign or convey to Adicet, its successors, and
assigns or nominees, the sole and exclusive right, title, and interest in such
Work Product. If Adicet is unable for any reason to secure Contractor’s
signature to any document required to file, prosecute, register, enforce or
memorialize the assignment of any rights under any Work Product, Contractor
hereby irrevocably designates and appoints Adicet as Contractor’s agent and
attorney-in-fact to act for and on Contractor’s behalf and instead of Contractor
to take all lawfully permitted acts to further the filing, prosecution,
registration, memorialization of assignment, issuance and enforcement of rights
under such Work Product, all with the same legal force and effect as if executed
by Contractor. The foregoing is deemed a power coupled with an interest and is
irrevocable.

4.4    License. To the extent any of the rights, title and interest in and to
any Work Product cannot be assigned by Contractor to Adicet, Contractor hereby
unconditionally and irrevocably grants to Adicet and Adicet’s designees and
successors in interest an exclusive (even as to Contractor), royalty-free,
transferable, irrevocable, perpetual, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to use, reproduce,
distribute, display and perform (whether publicly or otherwise), prepare
derivative works of and otherwise modify, make, sell, offer to sell, import and
otherwise use and exploit (and have others exercise such rights on behalf of
Adicet) all or any portion of such non-assignable rights, title and interest, in
each case in any medium or format, whether now known or later developed, and in
each case without notice to, the consent of, or accounting to Contractor. To the
extent any of the rights, title and interest in and to any Work Product can
neither be assigned nor licensed by Contractor to Adicet, Contractor hereby
unconditionally and irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title and interest, and any associated
claims or causes of action, against Adicet or any of Adicet’s designees or
successors in interest. Contractor further waives any “moral” rights or other
rights with respect to attribution of authorship or integrity of such Work
Product that Contractor may have under any applicable law, whether under
copyright, trademark, unfair competition, defamation, right of privacy,
contract, tort or other legal theory.

4.5    Out-of-Scope Innovations. Contractor agrees not to use or incorporate
into any Work Product any confidential or proprietary information, technology or
intellectual property conceived, created, generated, made, derived, developed or
reduced to practice (a) by Contractor other than in the course of performing the
Services or (b) by any third party (collectively, the “Out-of-Scope
Innovations”). To the extent Contractor uses, incorporates or permits to be
incorporated into any Work Product any Out-of-Scope Innovations, then Contractor
hereby grants to Adicet and Adicet’s designees and successors in interest a
non-exclusive, royalty-free, transferable, irrevocable, perpetual, worldwide,
fully paid-up license (with rights to sublicense through multiple tiers of
sublicensees) to use, reproduce, distribute, display and perform (whether
publicly or otherwise), prepare derivative works of and otherwise modify, make,
sell, offer to sell, import and otherwise use and exploit (and have others
exercise such rights on behalf of Adicet) all or any portion of such
Out-of-Scope Innovations, in each case in any medium or format, whether now
known or later developed, and without notice to, the consent of, or accounting
to Contractor. To the extent any of the rights, title and interest in and to any
Out-of-Scope Innovations cannot be licensed by Contractor to Adicet, Contractor
hereby unconditionally and irrevocably waives and agrees never to assert such
non-licensable rights, title and interest, and any associated claims or causes
of action, against Adicet or any of Adicet’s designee or successors in interest.

 

2



--------------------------------------------------------------------------------

5.    Confidentiality.

5.1    Confidential Information. “Confidential Information” shall mean (a) any
and all data and information (and all tangible and intangible embodiments
thereof), whether or not marked or identified as confidential or proprietary, of
any type whatsoever, whether in writing, or in oral, graphic, electronic or any
other form, related to Adicet, its technology, intellectual property, contracts,
business relationships, products, product candidates, employees, business,
assets, finances, operations or opportunities and/or the Services, (b) all Work
Product and all associated records, (c) the existence of this Agreement and the
nature and scope of the Services, the terms and conditions hereof and thereof,
and the performance of the Services, and (d) any other data or information (and
all tangible and intangible embodiments thereof), including any trade secrets,
that may be provided, made accessible or made known to, Contractor from or in
connection with the performance of the Services, including, without limitation,
any such information that Adicet has received from others that Adicet is
obligated to treat as confidential or proprietary. Notwithstanding the
foregoing, Confidential Information shall not include (i) information that is or
becomes publicly known through lawful means through no act or omission of
Contractor; (ii) information that was rightfully known by Contractor without
confidential or proprietary restriction before receipt from Adicet, as evidenced
by Contractor’s contemporaneous written records; or (iii) information that is
disclosed to Contractor without restriction by a third party who rightfully
possesses the information and does not owe a duty of confidentiality to Adicet
with respect to such information.

5.2    Nondisclosure and Nonuse. Except as permitted in this Section 5,
Contractor shall maintain in confidence and not, directly or indirectly, use,
disseminate or in any way disclose the Confidential Information to any third
party, other than Adicet. Contractor may use the Confidential Information solely
to perform the Services for the sole and exclusive benefit of Adicet and for no
other purpose. Contractor shall treat all Confidential Information with the same
degree of care as Contractor accords to Contractor’s own confidential
information, but in no case shall Contractor use less than reasonable care.
Contractor shall immediately give notice to Adicet of any unauthorized use or
disclosure of the Confidential Information. Contractor shall assist Adicet in
remedying any such unauthorized use or disclosure of the Confidential
Information.

5.3    Permitted Disclosure. Contractor’s nondisclosure obligations under
Section 5.2 shall not apply to the extent that Contractor is required to
disclose information by applicable law, regulation or order of a governmental
agency or a court of competent jurisdiction; provided, however, that Contractor
shall provide advanced written notice thereof to Adicet, consult with Adicet
with respect to such disclosure and provide Adicet sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof (if
applicable) and reasonably cooperate with Adicet in objecting to or narrowing
the scope of such disclosure and/or obtaining a protective order or confidential
treatment of such disclosure.

5.4    Ownership and Return of Confidential Information and Adicet Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, media, tapes, models, apparatus, sketches, designs
and lists) relating thereto, as well as any other materials furnished by Adicet
to Contractor in connection with this Agreement, and any copies or derivatives
thereof (collectively, the “Adicet Property”), are and shall remain the sole and
exclusive property of Adicet. Within five (5) days after any request by Adicet,
Contractor shall destroy or deliver to Adicet, at Adicet’s option, (a) all
Adicet Property and (b) all materials in Contractor’s possession or control that
contain or disclose any Confidential Information. Nothing in this Section 5 is
intended to limit any remedy of Adicet under the California Uniform Trade
Secrets Act (California Civil Code Section 3426), or otherwise available under
law.

5.5    Third Party Information. Contractor shall not disclose to Adicet, or
bring onto Adicet’s premises or induce Adicet to use any confidential or
proprietary information, technology or intellectual property that belongs to
anyone other than Adicet or Contractor or otherwise take any action that may
result in any Work Product being considered owned, in whole or in part, by any
other third party.

 

3



--------------------------------------------------------------------------------

5.6    Privacy. Contractor acknowledges that Adicet may access all information
and materials generated, received or maintained by or for Contractor on the
premises or equipment of Adicet (including, without limitation, computer systems
and electronic or voice mail systems), and Contractor hereby waives any privacy
rights Contractor may have with respect to such information and materials.
During the term of this Agreement and thereafter, Contractor shall adhere to any
policies, guidelines or the like adopted by Adicet from time to time regarding
treatment of personal information. Further, Contractor understands that there
are laws in the United States and other countries that protect personal
information, and agrees to comply with all applicable laws regarding the use and
disclosure of any personal information.

6.    Waiver of Rights and Constructive Trust. Contractor hereby waives any and
all rights Contractor may have or hereafter acquire in or to the Work Product,
the Confidential Information or the Adicet Property, or any other work product
derived directly or indirectly therefrom. Without limiting the generality of any
other provision of this Agreement, Contractor shall not copy, disclose, publish
or otherwise disseminate (including without limitation in the form of any book,
movie, television show, video, article, interview, blog, tweet, website posting
or other public disclosure or use of any type whatsoever) the Work Product, the
Confidential Information or the Adicet Property, or any other work product
derived directly or indirectly therefrom. Any and all proceeds (in cash, in kind
or otherwise) directly or indirectly resulting from any violation of this
Agreement shall be held in constructive trust for the sole and exclusive benefit
of Adicet, and Contractor immediately shall pay or deliver to Adicet any and all
of such proceeds.

7.    Independent Contractor Relationship. Contractor’s relationship with Adicet
is that of an independent contractor, and nothing in this Agreement is intended
to, or shall be construed to, create a partnership, agency, joint venture,
employment or similar relationship. Neither Contractor nor, if Contractor is an
entity, any employee of Contractor (which for purposes of this Section 7 shall
be included in the term “Contractor”) shall be entitled to any benefits accorded
to Adicet’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay. Contractor’s exclusion from benefit
programs maintained by Adicet is a material component of the terms of
compensation negotiated by the parties, and is not premised on Contractor’s
status as a non-employee with respect to Adicet. To the extent that Contractor
may become eligible for any benefit programs maintained by Adicet (regardless of
the timing of or reason for eligibility), Contractor hereby waives Contractor’s
right to participate in the programs. Contractor’s waiver is not conditioned on
any representation or assumption concerning Contractor’s status under the common
law test. Consistent with Contractor’s independent contractor status, Contractor
shall not apply for any government-sponsored benefits that are intended to apply
to employees, including, without limitation, unemployment benefits. Contractor
is not authorized to make any representation, contract or commitment on behalf
of Adicet unless specifically requested or authorized in writing to do so by
Adicet. Contractor is solely responsible for, and shall file, on a timely basis,
all tax returns and payments required to be filed with, or made to, any federal,
state or local tax authority with respect to the performance of services and
receipt of fees under this Agreement, and shall provide Adicet with proof of
payment on demand. Contractor is solely responsible for, and must maintain
adequate records of, expenses incurred in the course of performing services
under this Agreement. No part of Contractor’s compensation shall be subject to
withholding by Adicet for the payment of any social security, federal, state or
any other employee payroll taxes. Contractor shall be responsible for providing,
at Contractor’s expense and in Contractor’s name, disability, workers’
compensation, or other insurance as well as licenses and permits usual or
necessary for performing the Services.

 

4



--------------------------------------------------------------------------------

8.    Term and Termination.

8.1    Term. This Agreement is effective as of the Effective Date set forth
above and shall terminate on the one (1) year anniversary of the Closing, unless
terminated earlier as set forth below.

8.2    Termination. Either party may terminate this Agreement at any time,
without cause, on ten (10) days’ prior express written notice of termination.
Either party may terminate this Agreement immediately upon any material breach
by the other party by express written notice of such termination.

8.3    Merger Termination. Each party acknowledges and agrees that this
Agreement shall terminate in its entirety and be of no further force and effect
if the Merger Agreement (as defined in the Transition Agreement) is: (1) not
entered into prior to June 30, 2020 or (ii) entered into and subsequently
terminated prior to the Closing occurring.

8.4    Effect of Expiration or Termination. Upon expiration or termination of
this Agreement, Adicet shall pay Contractor for services performed under this
Agreement as set forth in Section 2 and Exhibit A. The provisions of Sections 4,
5, 6, 7, 8.4, 10, 11 and 12 shall survive any termination or expiration of this
Agreement.

9.    Other Services; No Conflict of Interest. Contractor may represent, perform
services for, or be employed by such additional persons or companies as
Contractor sees fit, except to the extent that doing so causes Contractor to
breach Contractor’s obligations under this Agreement. During the term of this
Agreement, Contractor shall not accept work, enter into a contract or accept an
obligation inconsistent or incompatible with Contractor’s obligations, or the
Services to be rendered to Adicet, under this Agreement. Contractor represents
and warrants that Contractor does not presently perform consulting or other
services for, or engage in an employment relationship with, companies whose
business or proposed business in any way involve products or services which
would be competitive with Adicet’s products or services, or those products or
services proposed or in development by Adicet during the term of the Agreement.
If, however, Contractor decides to do so, Contractor agrees that, (a) Contractor
shall continue to abide by the terms of this Agreement, and (b) in advance of
accepting such work, Contractor will promptly notify Adicet in writing,
specifying the organization with which Contractor proposes to consult, provide
services, or become employed by to allow Adicet to determine if such work would
conflict with the terms of this Agreement, the interests of Adicet or further
services which Adicet might request of Contractor hereunder and (c) Adicet shall
have the right to immediately terminate this Agreement by written notice to
Contractor.

10.    Contractor’s Representations and Warranties; Indemnification.

10.1    Contractor represents and warrants to Adicet that (a) Contractor has the
qualifications and ability to perform the Services in accordance with the terms
of this Agreement, without the advice, control or supervision of Adicet,
(b) Contractor shall be solely responsible for the professional performance of
the Services and shall receive no assistance, direction or control from Adicet,
(c) Contractor has good title to any Work Product and the right to assign Work
Product to Adicet free of any proprietary rights of any other party or any other
encumbrance whatsoever, (d) neither the Work Product nor any element thereof
will infringe or misappropriate any intellectual property or proprietary right
of any person or entity, whether contractual, statutory or common law,
(e) Contractor has never been debarred by the United States Food and Drug
Administration, or other applicable governing health authority (or authorities),
under any existing or prior law or regulation and (f) (i) Contractor has all
necessary power and capacity (if Contractor is an individual) or authority (if
Contractor is an entity) to enter into and perform this Agreement, (ii) this
Agreement constitutes Contractor’s valid and binding obligation, enforceable in
accordance with its terms, (iii) the execution and performance of this Agreement
by Contractor do not (1) violate any

 

5



--------------------------------------------------------------------------------

provision of law applicable to Contractor, (2) conflict with or result in a
default under any duty, document, agreement or instrument to which Contractor is
a party or is otherwise subject to or (3) except for notices, approvals and
consents that have been made or obtained, require that Contractor obtain any
consent or approval of, or give notice to, any person. Contractor further
represents and warrants that, following the Closing, Contractor will be engaged
in an independently established trade, occupation, or business; maintains and
operate or be employed by a business that is separate and independent from
Adicet’s business; will hold himself or herself out to the public as
independently competent and available to provide applicable services similar to
the Services; may obtain and/or expect to obtain clients or customers other than
Adicet for whom Contractor performs services or is employed; and will perform
work for Adicet that Contractor understands is outside the usual course of
Adicet’s business.

10.2    Contractor shall and does hereby indemnify, defend, and hold harmless
Adicet, and Adicet’s officers, directors, equityholders, employees, agents,
affiliates, subsidiaries, representatives, successors and assigns, from and
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, settlements, judgments, recoveries, and deficiencies,
including, without limitation, interest, penalties, and reasonable attorney fees
and costs, that Adicet may incur or suffer to the extent resulting from or
relating to any breach or failure of Contractor to perform any of its
representations, warranties, and covenants in this Agreement or any actual or
alleged breach by Contractor of any contract with or duty to any third party.

11.    Non-Solicitation. Contractor acknowledges that, because of Contractor’s
responsibilities at Adicet, Contractor will help to develop, and will be exposed
to, Adicet’s business strategies, information on customers and clients, and
other valuable Confidential Information and trade secrets, and that use or
disclosure of such Confidential Information and trade secrets in breach of this
Agreement would be extremely difficult to detect or prove. Contractor also
acknowledges that Adicet’s relationships with its employees, customers, clients,
vendors, and other persons are valuable business assets. Therefore, Contractor
agrees that Contractor shall not, during Contractor’s engagement with Adicet
pursuant to this Agreement, or for a period of one year following termination of
Contractor’s engagement with Adicet for any reason, directly or indirectly
solicit, induce, recruit, or encourage any officer, director, employee,
independent contractor or consultant of Adicet who was employed by or affiliated
with Adicet at the time of the termination of Contractor’s engagement with
Adicet to leave Adicet or terminate his or her employment or relationship with
Adicet.

12.    Miscellaneous.

12.1    Successors and Assigns. Contractor may not subcontract or otherwise
assign, transfer or delegate Contractor’s rights or obligations under this
Agreement without Adicet’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above. Adicet may fully assign and transfer this Agreement in whole or part.

12.2    Counterparts; Signatures. This Agreement may be executed and delivered
by in two or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Any
signature page delivered by facsimile or e-mail transmission of images in Adobe
PDF or similar format shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto.

12.3    Injunctive Relief. Contractor’s obligations under this Agreement are of
a unique character that gives them particular value; Contractor’s breach of any
of such obligations shall result in irreparable and continuing damage to Adicet
for which money damages are insufficient, and Adicet shall,

 

6



--------------------------------------------------------------------------------

in addition to any other remedies that may be available at law, in equity or
otherwise, be entitled to injunctive relief and/or a decree for specific
performance without the necessity of posting a bond. Contractor waives any claim
or defense that there is an adequate remedy at law for such breach or threatened
breach.

12.4    Attorneys’ Fees. If any legal action (including, without limitation, an
action for arbitration or injunctive relief) is brought relating to this
Agreement or the breach or alleged breach hereof, the prevailing party in any
final judgment or arbitration award in any such action shall be entitled to
receive from the other party the reasonable attorneys’ fees (and all related
costs and expenses), and all other costs and expenses paid or incurred by such
prevailing party in connection with such action or proceeding and in connection
with enforcing any judgment or order with respect to such matter.

12.5    Governing Law; Forum. This Agreement shall be governed by, interpreted
and construed in accordance with the laws of the State of California, without
regard to the conflicts of law principles thereof. The parties hereby
irrevocably and unconditionally (a) submit to the jurisdiction of the federal
and state courts located within the geographical boundaries of the United States
District Court for the Northern District of California for the purpose of any
suit, action or other proceeding arising out of or based upon this Agreement,
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the federal and state courts located within
the geographical boundaries of the United States District Court for the Northern
District of California, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

12.6    Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be conclusively deemed
to have been duly given (a) when hand delivered to the other party; (b) when
sent by electronic mail to the address set forth on the signature pages hereto
if sent between 8:00 am and 5:00 pm recipient’s local time on a business day, or
on the next business day if sent by electronic mail other than between 8:00 am
and 5:00 pm recipient’s local time; (c) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party at the address set forth on the signature pages
hereto; or (d) the next business day after deposit with a national overnight
delivery service, postage prepaid, addressed to the parties as set forth on the
signature pages hereto with next business day delivery guaranteed, provided that
the sending party receives a confirmation of delivery from the delivery service
provider. A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Section 11.7 by giving the
other party written notice of the new address in the manner set forth above.

12.7    Further Assurances. Adicet and Contractor shall from time to time and at
all times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may reasonably be required to effect the
transactions contemplated by this Agreement.

12.8    Enforceability; Severability. The parties hereto agree that each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, (a) such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement, and (b) the balance of the Agreement shall be interpreted as
if such provision were so modified and shall be enforceable in accordance with
its terms.

 

7



--------------------------------------------------------------------------------

12.9    Amendments; Waivers. This Agreement shall not be varied, altered,
modified, changed or in any way amended except by an instrument in writing
executed by Contractor and a duly authorized representative of Adicet. No waiver
by a party of a breach of or obligation under this Agreement shall constitute a
waiver of any other or subsequent breach or obligation.

12.10    18 U.S.C. § 1833(b) Notice. Contractor understands that 18 U.S.C. §
1833(b) states as follows:

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

Accordingly, notwithstanding anything to the contrary in this Agreement,
Contractor understands that Contractor has the right to disclose in confidence
trade secrets to Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Contractor understands that Contractor also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Contractor understands and acknowledges that nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

12.11    Acknowledgement; Interpretation. The parties acknowledge that: (a) they
have each had the opportunity to consult with independent counsel of their own
choice concerning this Agreement and have done so to the extent they deem
necessary, and (b) they each have read and understand the Agreement, are fully
aware of its legal effect, and have entered into it voluntarily and freely based
on their own judgment and not on any promises or representations other than
those contained in the Agreement. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of this Agreement.

12.12    Entire Agreement. This Agreement, together with the Transition
Agreement, constitute the entire agreement between the parties relating to this
subject matter and supersede all prior or contemporaneous representations,
warranties or agreements concerning such subject matter, written or oral;
provided, however, that, notwithstanding the foregoing, this Agreement shall in
no way supersede or effect the enforceability of that certain Employee
Proprietary Information and Inventions Assignment Agreement, dated as of May 6,
2019, by and between Adicet and Contractor, which shall continue in full force
and effect.

[Remainder of Page Left Intentionally Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

ADICET BIO, INC. By:  

/s/ Donald Santel

Name:   Donald Santel Title:   Executive Chairman Address for Notices: 200
Constitution Drive Menlo Park, CA 94025 ANIL SINGHAL By:  

/s/ Anil Singhal

Name:   Anil Singhal Address for Notices:

 

SIGNATURE PAGE TO INDEPENDENT CONTRACTOR SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND COMPENSATION

Description of Services.

Contractor will serve as a senior advisor to Adicet and provide strategic advice
and such other services, all as related to Adicet business, as requested by
Adicet from time to time.

Contractor agrees to be available and to devote as requested up to 40 hours per
month to performing Contractor’s obligations to Adicet pursuant to this
Agreement (or such greater amount as mutually agreed to from time to time by
Contractor and Adicet). Without Contractor’s consent, Contractor has no duty or
obligation to ever work more than 40 hours in any given month.

Adicet shall not supervise Contractor in the day-to-day performance of the
Services. All of the services to be performed by Contractor, including but not
limited to the Services, will be as agreed between Contractor and the Board or
the Board’s designee. Contractor will be required to report to the Board or the
Board’s designee concerning the Services performed under this Agreement. The
nature and frequency of these reports will be in the discretion of the Board or
the Board’s designee.

Contractor shall be free to choose the location at which Contractor provides the
Services; provided, however, that Contractor shall be available to provide the
Services at Adicet’s San Francisco Bay Area offices at least one day a week if
requested by the Board or the Board’s designee upon reasonable advance notice.

Compensation and Payment Terms.

Adicet shall pay Contractor $12,500.00 per month during the term of this
Agreement commencing on the Start Date, pro-rated for any partial month of
service hereunder. Such amounts shall be paid within thirty (30) days of the end
of each month during the term of this Agreement. Any additional hours beyond 40
hours in any given month shall be compensated at the rate of $312.50 per hour,
pro-rated for any partial hour of service hereunder.

Contractor shall not be authorized to incur on behalf of Adicet any expenses and
will be responsible for all expenses incurred while performing the Services
unless otherwise agreed to in advance by the Board or the Board’s designee in
writing (“Approved Expenses”). Adicet shall reimburse Approved Expenses no later
than thirty (30) days after Adicet’s receipt of Contractor’s invoice, provided
that reimbursement for Approved Expenses may be delayed until such time as
Contractor has furnished reasonable documentation for Approved Expenses as
Adicet may reasonably request. Contractor shall submit to Adicet all statements
for Approved Expenses incurred on a monthly basis in a form prescribed by
Adicet.

 

A-1